—Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered October 1, 1991, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
*662Ordered that the judgment is affirmed.
The defendant’s challenge to the adequacy of his plea allocution has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Walker, 185 AD2d 951). "The defendant made no motion to withdraw his guilty plea prior to sentencing and, although he did make a motion to vacate the judgment pursuant to CPL article 440, that motion is not before us on the present appeal from the judgment of conviction. Any issue of law concerning the adequacy of his plea allocation, therefore, is not preserved for appellate review” (People v Esposito, 157 AD2d 850, citing People v Pellegrino, supra; People v Pascale, 48 NY2d 997; see also, People v Mathie, 194 AD2d 630; People v Williams, 185 AD2d 260). Moreover, under the circumstances of this case, we decline to reach the issue in the exercise of our interest-of-justice jurisdiction. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.